Order unanimously modified and allowances are fixed as follows: The sum of $25 per week for the support of the wife; an additional sum of $25 per week for the support of the child, each commencing July 26, 1956, and counsel fee in the sum of $500 and, as so modified, affirmed. On the record before us, the amounts allowed by this court are warranted and are only pendente lite. At the trial of this action, which should proceed at an early date, the court will have before it all of the factors necessarily considered in fixing the amount of permanent alimony. Settle order on notice. Concur — Breitel, J. P., Botein, Rabin, Prank and Valente, JJ.